EXHIBIT 10.8 CONFORMED COPY INCORPORACAO AGREEMENT dated as of March 3, 2004 among COMPANHIA DE BEBIDAS DAS AMERICAS - AMBEV, INTERBREW S.A., LABATT BREWING CANADA HOLDING LTD. and LABATT BREWING COMPANY LIMITED TABLE OF CONTENTS ARTICLE I The Incorporacao SECTION 1.01. The Incorporacao1 SECTION 1.02. Labatt Restructuring3 SECTION 1.03. Closing Date4 SECTION 1.04. Transactions to be Effected at or after the Closing4 SECTION 1.05. Provisions relating to the Femsa Cerveza Interest and Labatt USA5 ARTICLE II Representations and Warranties Relating to AmBev and the AmBev Shares SECTION 2.01. Organization, Standing and Power7 SECTION 2.02. Capital Stock of AmBev and its Subsidiaries7 SECTION 2.03. Authority; Execution and Delivery; and Enforceability8 SECTION 2.04. No Conflicts8 SECTION 2.05. Consents9 SECTION 2.06. The AmBev Shares9 SECTION 2.07. Securities Act9 SECTION 2.08. Private Offering10 SECTION 2.09. SEC Documents10 SECTION 2.10. Absence of Certain Changes and Events11 SECTION 2.11. Brokers or Finders12 ARTICLE III Representations and Warranties of Interbrew and Mergeco SECTION 3.01. Organization, Standing and Power12 SECTION 3.02. Capital Stock of Mergeco; Capital Stock of Labatt Holdco; Labatt Holdco Shares; Mergeco12 SECTION 3.03. Authority; Execution and Delivery; and Enforceability14 SECTION 3.04. No Conflicts14 SECTION 3.05. Consents15 SECTION 3.06. The Labatt Holdco Shares; the Remaining Share15 SECTION 3.07. The Labatt Shares15 SECTION 3.08. Securities Act16 SECTION 3.09. Private Offering16 SECTION 3.10. Brokers or Finders16 ii ARTICLE IV Representations and Warranties Relating to Labatt SECTION 4.01. Organization and Standing; Books and Records16 SECTION 4.02. Capital Stock of Labatt and the Labatt Subsidiaries17 SECTION 4.03. Authority; Execution and Delivery; Enforceability18 SECTION 4.04. No Conflicts18 SECTION 4.05. Consents19 SECTION 4.06. Labatt Financial Statements19 SECTION 4.07. Assets Other than Real Property Interests21 SECTION 4.08. Real Property21 SECTION 4.09. Intellectual Property22 SECTION 4.10. Contracts23 SECTION 4.11. Labatt Permits25 SECTION 4.12. Insurance25 SECTION 4.13. Taxes26 SECTION 4.14. Proceedings27 SECTION 4.15. Compensation and Benefit Plans28 SECTION 4.16. Absence of Changes or Events31 SECTION 4.17. Compliance with Applicable Laws32 SECTION 4.18. Employee and Labor Matters33 SECTION 4.19. Sufficiency of Assets34 SECTION 4.20. Private Offering34 ARTICLE V Covenants SECTION 5.01. Covenants Relating to Conduct of Business of AmBev, Interbrew and Mergeco34 SECTION 5.02. Covenants Relating to Conduct of Business of Labatt35 SECTION 5.03. No Solicitation38 SECTION 5.04. Access to Information39 SECTION 5.05. Confidentiality39 SECTION 5.06. Reasonable Best Efforts; Post-Closing Cooperation40 SECTION 5.07. Expenses; Transfer Taxes41 SECTION 5.08. Publicity41 SECTION 5.09. Further Assurances41 SECTION 5.10. Transfer Restrictions42 SECTION 5.11. Letter Agreement42 SECTION 5.12. Net Debt as of Closing42 SECTION 5.13. Inactive Subsidiaries42 SECTION 5.14. Modification of Economic Value Appraisal43 iii ARTICLE VI Conditions Precedent SECTION 6.01. Conditions to each Party's Obligation43 SECTION 6.02. Conditions to Obligation of Interbrew and Mergeco44 SECTION 6.03. Conditions to Obligation of AmBev45 SECTION 6.04. Postponement of Closing46 SECTION 6.05. Frustration of Closing Conditions47 ARTICLE VII Termination, Amendment and Waiver SECTION 7.01. Termination47 SECTION 7.02. Effect of Termination47 SECTION 7.03. Amendments and Waivers48 ARTICLE VIII Indemnification SECTION 8.01. Indemnification of AmBev Indemnitees48 SECTION 8.02. Calculation of Losses49 SECTION 8.03. Termination of Indemnification50 SECTION 8.04. Procedures50 SECTION 8.05. Indemnification of Interbrew Indemnitees51 SECTION 8.06. Calculation of Losses52 SECTION 8.07. Termination of Indemnification53 SECTION 8.08. Procedures53 SECTION 8.09. Survival54 SECTION 8.10. Pension Exclusions55 ARTICLE IX General Provisions SECTION 9.01. Assignment55 SECTION 9.02. No Third-Party Beneficiaries56 SECTION 9.03. Attorney Fees56 SECTION 9.04. Notices56 SECTION 9.05. Interpretation; Exhibits; Disclosure Schedules and Schedules; Certain Definitions58 SECTION 9.06. Counterparts64 SECTION 9.07. Entire Agreement64 SECTION 9.08. Severability64 SECTION 9.09. Arbitration65 iv SECTION 9.10. Governing Law66 EXHIBITS Exhibit 1.01(b)(i)(A) Form of Protocol of Incorporacao Exhibit 1.01(b)(i)(B) Form of Proposta INCORPORACAO AGREEMENT (this "Agreement") dated as of March 3, 2004, among COMPANHIA DE BEBIDAS DAS AMERICAS - AMBEV, a corporation organized under the laws of the Federative Republic of Brazil ("AmBev"), INTERBREW S.A., a public limited liability company organized under the laws of Kingdom of Belgium ("Interbrew"), LABATT BREWING CANADA HOLDING LTD., a company organized under the laws of the Bahamas and a wholly owned subsidiary of Interbrew ("Mergeco"), and LABATT BREWING COMPANY LIMITED, a corporation organized under the federal laws of Canada ("Labatt"). WHEREAS Interbrew and certain other parties have entered into a Contribution and Subscription Agreement (the "Contribution and Subscription Agreement") dated the date hereof; WHEREAS the Board of Directors of Interbrew, the Board of Directors of Mergeco, the Board of Directors of Labatt and the Board of Directors of AmBev have approved this Agreement and the transactions contemplated hereby, including the Incorporacao, upon the terms and subject to the conditions set forth herein, and have determined that the Incorporacao is in the best interests of each of their respective companies; and WHEREAS certain terms used in this Agreement are defined in Section 9.05(b), and all other capitalized terms used herein and not otherwise defined have the meanings assigned to them in the Contribution and Subscription Agreement. Accordingly, the parties hereby agree as follows: ARTICLE I The Incorporacao SECTION 1.01. The Incorporacao. (a) (i) On the terms and subject to the conditions of this Agreement and in accordance with Brazilian Corporate Law and the Protocol of Incorporacao, at the Effective Time, Mergeco shall be merged into AmBev by means of an Incorporacao as defined in Article 227 of Brazilian Corporate Law (the "Incorporacao"), whereupon AmBev shall continue as the surviving corporation and the corporate existence of Mergeco shall cease.
